Name: Commission Regulation (EEC) No 3464/86 of 11 November 1986 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 11 . 86 Official Journal of the European Communities No L 319 / 19 COMMISSION REGULATION (EEC) No 3464/86 of 11 November 1986 on the supply of various consignments of cereals and rice to non-governmental organizations (NGO) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1579/86 (3), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (4), as last amended by Regulation (EEC) No 1449/86 (^ and in particular Article 25 thereof, Whereas , by its Decision of 10 February 1986 on the supply of food aid to NGOs, the Commission allocated to the latter organizations 4 351 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3826/85 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1982, p. 1 . ( 2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 139 , 24 . 5 . 1986, p. 29 . (4) OJ No L 281 , 1 . 11 . 1975, p. 1 . M OJ No L 133 , 21 . 5 . 1986, p. 1 . (6) OJ No L 192, 26 . 7 . 1980 , p . 11 . 0 OJ No L 371 , 31 . 12 . 1985, p . 1 . No L 319/20 Official Journal of the European Communities 14. 11 . 86 ANNEX I 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest (telex 30223)) 3 . Place or country of destination : Nicaragua 4. Product to be mobilized : common wheat 5 . Total quantity : 100 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interprofessional de cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75005 Paris (telex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  Moisture : 14,5 % maximum (ICC Method No 110)  protein content 1 1,5 % maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 220, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 (ICC Method No 118) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kg  marking on the bags, in letters at least 5 cm high : TRIGO / NICARAGUA / DKW / 62335 / MANAGUA VÃ A CORINTO / ACCIÃ N DE DKW / DESTINADO A LA DISTRIBUCIÃ N GRATUITA / DONACIÃ N DE LA COMU ­ NIDAD ECONÃ MICA EUROPEA' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 1 6 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4 . At the request the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been gone beyond. 14. 11 . 86 Official Journal of the European Communities No L 319/ 21 ANNEX II 1 . Programme : 1986 2: Recipient : NGO (Euronaid, PO box 77, NL-2340 DB Oegstgeest, (telex 30223)) 3 . Place or country of destination : Chile , Haiti , Angola , Guinea Bissau , Mozambique, Zambia 4. Product to be mobilized : common wheat flour 5 . Total' quantity : 926 tonnes (1 269 tonnes of cereals) 6 . Number of lots : four  Lot A : 118 tonnes  Chile  Lot B : 446 tonnes  Haiti  Lot C : 113 tonnes  (in 2 parts : 44 tonnes  Angola / 69 tonnes  Guinea Bissau)  Lot D : 249 tonnes  (in 2 parts : 209 tonnes  Mozambique / 40 tonnes  Zambia) 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein , 3 , NL-6431 KM Hoensbroek (telex : 56396) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods : flour of fair, sound and merchantable quality, free from abnormal smell and pests , which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) ( ICC Method No 105)  Hagberg falling number of at least 220 , including the preparation (agitation) time of 60 seconds (ICC Method No 107)  Zeleny index of at least 20 ( ICC Method No 116)  ash content : 0,62 % maximum in terms of the dry matter ( ICC Method No 104) 10 . Packaging :  in new bags (composite sacks jute/polypropylene of a minimum weight of 335 g)  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high :  Lot A  118 tonnes : 'HARINA DE TRIGO / CHILE / AATM / 61714 / COYAHIQUE VIA VALPARAISO / ACCIÃ N AATM / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / DESTINADO A LA DISTRIBUCIÃ N GRATUITA EN CHILE'  Lot B  446 tonnes : (in 20-foot containers ' FCL/LCL shippers count-load and stowage ) 'FARINE DE FROMENT / HAÃ TI / CAR ITAS / 60323 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  Lot C  113 tonnes : 44 tonnes : 'FARINHA DE TRIGO / ANGOLA / ULF / 61207 / CAXITO VIA LUANDA / ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 69 tonnes : 'FARINHA DE TRIGO / GUINÃ  BISSAU / ULF / 61206 / EMPADA VIA BISSAU / ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA'  Lot D  249 tonnes : ( in 20-foot containers ' FCL/LCL shippers count-load and stowage ) 209 tonnes : 'FARINHA DE TRIGO / MOZAMBIQUE / ULF / 61209 / MACHAVI VIA MAPUTO / ACÃ Ã O DO ULF / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EURO ­ PEIA' 40 tonnes : 'WHEAT FLOUR / ZAMBIA / WCC / 60709 / LUSAKA VIA DAR ES SALAAM / ACTION OF WCC / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' No L 319/22 Official Journal of the European Communities 14. 11 . 86 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 16 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 25 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam . 4 . For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5. At the request the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation, in the Member State concerned, have not been gone beyond . 14. 11 . 86 Official Journal of the European Communities No L 319/23 ANNEX III 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO box 77, NL-2340 Oegstgeest (telex 30 223)) 3 . Place or country of destination : Mozambique, Angola, Sudan, Senegal, Uganda 4. Product to be mobilized : maize 5 . Total quantity : 1 250 tonnes 6. Number of lots : two (Lot A : 1 200 tonnes ; Lot B : 50 tonnes) 7 . Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-75007 Paris (telex OFIBLE 200 490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : (a) maize for human consumption, of sound merchantable quality, free of odour and pests (b) moisture content : 1 5 % (c) total percentage of matter other than basic cereals of unimpaired quality : 6 % , of which :  percentage of broken grains : 3 % ('broken grains ' means pieces of grain or grains which pass through a sieve with a circular mesh 4,5 mm in diameter)  percentage of grain impurities : 2 % ('grain impurities ' means grains of other cereals , grains damaged by pests and grains of abnormal coloration, the latter being grains which have acquired, through heating, a darkish brown colour on a fairly substantial part of the tegument and of the kernel and are not damaged grains)  percentage of sprouted grains : 0,5 %  percentage of miscellaneous impurities : 0,5 % ('miscellaneous impurities ' consist of weed seeds, damaged grains, extraneous matter, husks, dead insects and fragments of insects) 10 . Packaging :  in new bags : jute sacks of a minimum weight of 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high :  Lot A  1 200 tonnes : 1 000 tonnes : 'MILHO / MOÃ AMBIQUE / DKW / 62329 / MAPUTO / ACÃ Ã O DO DKW / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 50 tonnes : 'MILHO / ANGOLA / DKW / 62328 / LUANDA / ACÃ Ã O DO DKW / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' 120 tonnes : 'MAIZE / SUDAN / CARITAS / 60620 / KHARTOUM VIA PORT SUDAN / ACTION OF CARITAS ITALIANA / FOR FREE DISTRIBU ­ TION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 30 tonnes : 'MAIS / SENEGAL / CARITAS / 60619 / DAKAR / ACTION DE CARITAS ITALIANA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  Lot B  50 tonnes (in 20-foot containers 'FCL/LCL Shipper s count-load and stowage ) : 'MAIZE / UGANDA / DKW / 62331 / SOROTI VIA MOMBASA / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY' 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the authorities attesting the existence of the service during the said period . 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering No L 319/24 Official Journal of the European Communities 14 . 11 . 86 15 . Deadline for the submission of tenders : 12 noon on 25 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4. For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder . 5 . At the request the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded. 14. 11 . 86 Official Journal of the European Communities No L 319/25 ANNEX IV 1 . Programme : 1986 2. Recipient : NGO (Euronaid, PO Box 77, NL-2340 DB Oegstgeest, (Telex 30223)) 3 . Place or country of destination : Haiti , Ethiopia, Mozambique 4. Product to be mobilized : rolled oats 5 . Total quantity : 665 tonnes (1 146 tonnes of cereals) 6 . Number of lots : two  Lot A  465 tonnes  Haiti  Lot B  200 tonnes (in two parts : 100 tonnes  Ethiopia / 100 tonnes  Mozambique) 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3 , NL-6431 KM Hoensbroek (Telex 56396) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : Production of quick-cooking oat flakes : Raw oats : First quality high-density oats Cleaning and preparation : Oats to be cleaned of extraneous matter, debittered and stabilized by treatment with steam Hulling : Oats to be size-classified and hulled . After separation of husks, oat kernels to be scoured and polished Groats : Oat kernels to be cut, sorted and air-cleaned . Groats dampened and pre-cooked with steam, then rolled to flakes Quality of oat flakes : humidity : less than 1 2 % ash content : less than 2,3 % of dry matter crude fibre : less than 1 ,5 % of dry matter husk content : less than 0,10 % of dry matter protein content : not less than 1 2 % of dry matter 10 . Packaging :  in bags  bag composition :  four bags of Kraft paper, of a strength corresponding to a weight of at least 70 g/m2  one interposed bag made of tarred paper of a strength corresponding to a weight of at least 140 g/m2  one double-bound polyethylene internal pocket at least 0,06 mm thick  top and bottom seals of bag to be pasted  net weight of bags : 25 kilograms  marking on the bags in letters at least 5 cm high :  Lot A  465 tonnes : (in 20-foot containers ' FCL/LCL shipper's count-load and stowage') 'FLOCONS D'AVOINE / HAÃ TI / CARITAS / 60321 / PORT-AU-PRINCE / ACTION DE CARITAS NEERLANDICA / POUR DISTRIBUTION GRATUITE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE'  Lot B  200 tonnes : 100 tonnes : 'ROLLED OATS / ETHIOPIA / DKW / 62332 / ADDIS ABABA VIA ASSAB / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY' 100 tonnes : 'FLOCOS DE AVEIA / MOÃ AMBIQUE / DKW / 62333 / MAPUTO / ACÃ ÃO DO DKW / DESTINADO A DISTRIBUIÃ Ã O GRATUITA / DONATIVO DA COMUNIDADE ECONÃ MICA EUROPEIA' No L 319 /26 Official Journal of the European Communities 14. 11 . 86 1 1 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country the period for shipment laid down in point 16 . The tender must to be accompanied by a statement from the port authorities attesting the existence of the service during the said period 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 25 November 1986 16 . Shipment period : 15 December 1986 to 15 January 1987 17 . Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R '. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16 , NL-3000 BK Rotterdam . 4 . For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder. 5 . At the request the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been gone beyond . 14 . 11 . 86 Official Journal of the European Communities No L 319/27 ANNEX V 1 . Programme : 1986 2 . Recipient : NGO (Euronaid , PO Box 77, NL-2340 DB Oegstgeest, (telex 30223)) 3 . Place or country of destination : Tanzania  Nicaragua 4 . Product to be mobilized : wholly milled round grain rice (non-parboiled) 5 . Total quantity : 202 tonnes (586 tonnes of cereals) 6 . Number of lots : two (lot A : 40 tonnes ; lot B : 162 tonnes) 7 . Intervention agency responsible for conducting the procedure : Ente Nazionale Risi , piazza Pio XI 1 , I-Milano (telex 334 032) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  rice of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 15 %  broken rice : 5 % maximum  chalky grains : 5 % maximum  grains striated with red : 3 % maximum  spotted grains : 1,5 % maximum  stained grains : 1 % maximum  yellow grains : 0,050 % maximum  amber grains : 0,20 % maximum 10 . Packaging : in bags :  quality of the bags : new jute sacks  minimum weight 600 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high :  lot A  40 tonnes : ( in 20-foot containers 'FCL/LCL Shipper's count-load and stowage') : 'RICE / TANZANIA / DKW / 62327 / DAR ES SALAAM / ACTION OF DKW / FOR FREE DISTRIBUTION / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY'  lot B  162 tonnes : 'ARROZ / NICARAGUA / OXFAM B / 60830 / MANAGUA VÃ A CORINTO / ACCIÃ N DE OXFAM B / DESTINADO A LA DISTRIBUCIÃ N / GRATUITA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA' 11 . Port of shipment : Any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the service during the said period . 12 . Delivery stage : fob 13 . Port of landing :  14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 24 November 1986 No L 319/28 14. 11 . 86Official Journal of the European Communities 16 . Shipment period : 15 December 1986 to 15 January 1987 17. Security : 15 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schuetz BV, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam. 4 . For shipment in containers :  the successful tenderer has to submit to recipient agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the notice of invitation to tender,  the successful tenderer has to seal each container with a numbered locktainer, number of which to be provided to the beneficiary forwarder . 5. At the request of the beneficiary, the successful tenderer may deliver a certificate from an official entity certifying that the standards applicable , relative to nuclear radiation , in the Member State concerned, have not been exceeded .